Citation Nr: 1209271	
Decision Date: 03/12/12    Archive Date: 03/28/12

DOCKET NO.  94-44 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for varicose veins.

2.   Entitlement to service connection for bilateral knee disability.  


REPRESENTATION

Appellant represented by: The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Counsel
INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968, from April to May 1979, and from January to September 1991. 

This case initially came to the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Winston -Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA). 

The issues on appeal were denied by the Board in an October 1997 decision.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court), and the Board's decision was vacated pursuant to an August 1999 Order, following a Joint Motion for Remand and to Stay Further Proceedings.  The parties requested that the Court vacate the Board's October 1997 decision and remand the issues so that the Board could schedule the Veteran for a hearing on appeal, obtain additional private medical records, and provide more specific reasons and basis for the denial of service connection. The Court granted the Joint Motion and remanded the case to the Board.  The case was subsequently remanded by the Board in November 2000. 
 
The Veteran testified at a hearing at the RO before a Member of the Board in June 2000.  While the Judge who presided over that hearing is no longer with the Board, the Veteran, in correspondence received by VA in February 2006, elected to continue appellate consideration without an additional hearing.  A transcript of the hearing is on file. 

By decision dated in August 2006, the Board denied the issues of service connection for varicose veins and bilateral knee disorders.  The Veteran continued his appeal to the Court, and the Board's decision was vacated pursuant to a March 2008 Order, following a Joint Motion for Remand and to Stay Further Proceedings. The Court granted the Joint Motion as to these issues and remanded the case to the Board. 

In a May 2008 decision, the Board again denied the issues of service connection for varicose veins and bilateral knee disorders.  The Veteran again appealed to the Court.  In an August 2009 single judge memorandum decision, the Court vacated the May 2008 decision and remanded the appeal to the Board for action consistent with the decision.   In May 2010, the case was remanded by the Board for further development.  It has now been returned to the Board.


FINDINGS OF FACT

1.  Varicose veins were clinically demonstrated on examination for entry into active duty in May 1966.  Accordingly the disorder pre-existed entry into all active duty periods. 

2.  Preexisting varicose veins are not shown to have chronically increased in severity during any of the Veteran's periods of active duty. 

3.  There were periods of exacerbation of the pathology under the stress of service activities, but no permanent increase in severity as a result of service is shown.

4.  A bilateral knee disorder, now diagnosed as patellofemoral syndrome, was not evident during the Veteran's first two periods of service and is not shown to have been caused by any in-service event. 

5.  A bilateral knee disorder, characterized as bilateral knee pain, was noted at the time of entry into the third period of active duty in January 1991.

6.  The pre-existing bilateral knee disorder is not shown to have chronically increased in severity during the Veteran's third period of service.  He had exacerbations of pain during service, without a permanent worsening of the underlying pathology.



CONCLUSIONS OF LAW

1.  The criteria for service connection for varicose veins are not met.  38 U.S.C.A. §§ 1110, 1131, 1131, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2011). 

2. The criteria for service connection for bilateral knee disability are not met.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) includes enhanced duties to notify and assist claimants for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claims, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).
VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a March 2005 letter, the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  Although it does not appear that the Veteran received a notice letter that provided him with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, he is not prejudiced by this lack of notice as no effective date or rating is being assigned in this case.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

After issuance of the March, 2005 letter and the opportunity for the Veteran to respond, the November 2011, supplemental statement of the case reflects readjudication of the claims.  Hence, the Veteran is not shown to be prejudiced by the timing of this latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of the service treatment records, VA treatment records and the report of VA examinations.  Also of record and considered in connection with the appeal is the transcript of the Board hearing, along with various written statements provided by the Veteran and by his representative on his behalf.  The Board notes that no further RO action, prior to appellate consideration of any of these claims, is required. 
II.  Factual Background

A.  Varicose Veins

On examination at entry into active duty in May 1966, varicose veins of the left leg were noted.  Thus, this disorder pre-existed the Veteran's first period of active duty.  The service treatment records do not show that the veteran had any complaints concerning his varicose veins and they were not noted at the time of his examination for separation from his first period of service.  During the Veteran's brief second period of service, in April and May 1979, he was treated for complaints that his left leg had been hurting for approximately three days, with onset after an episode of running.  Physical examination at that time showed painful varicose veins in the calf of the left leg.  The Veteran continued to complain of left leg pain, despite the use of support hose.  A medical board evaluation was performed, which noted that the varicose veins were painful on strenuous activity, marching etc.  The Veteran's release from service was recommended and accomplished.   

He was seen by a private physician in November and December 1989 for calf complaints.  Minor varicosities were noted.  He was also seen for a left knee complaint that had existed for several years.

During the time between the Veteran's second and third periods of active duty, he was evaluated on several occasions for complaints of left leg pain that were found to be associated with varicose veins.  Support hose was recommended.  On examination in January 1991, at the time the Veteran was ordered to active duty in support of Operation Desert Shield/Storm, physical examination showed no abnormalities related to his lower extremities or vascular system.  In June 1991, he was treated for complaints of pain in the left leg after playing softball.  His history of varicose veins was reviewed.  Tenderness was noted in the Veteran's calf and the assessment was overuse syndrome.  In August 1991, the Veteran was treated in the emergency room for complaints that included left leg pain.  At that time, it was noted that he had a history of left leg varicosities for years that had been aggravated when he was called for active duty for the Persian Gulf Crisis.  On examination for demobilization from service, there were no clinical findings relating to his varicose veins. 

An examination was conducted by VA in December 1992.  At that time, no varicose veins were noted. 

Review of service department treatment records, dated in 1993, show that the Veteran had been evaluated by his private physician for his varicose vein disorder and had been advised to undergo a vein stripping procedure to treat his, now prominent varicose veins.  A vein ligation was performed in October 1993. 

In an August 2000 statement, the Veteran's private physician indicated that he had treated the Veteran for various disorders, including right shoulder, low back and lower extremity disabilities.  The disorders included the Veteran's varicose veins. The physician rendered an opinion that the varicosities of the Veteran's lower extremities were exacerbated during the course of his service in the military.  No basis for this opinion was offered, and it does not appear that the claims file was reviewed. 

During the June 2000 Board hearing, the Veteran testified that his varicose veins pre-existed his military service.  Then, during military service, the varicose veins worsened, especially during exercised.  They would swell up more when he did a lot of heavy walking.  Consequently, he had to rest and elevate them so that some of the swelling would go down.  He indicated that he was discharged from his second period of service due to the varicosities.  During Desert Storm, he would have to take time off at times to elevate his legs and to take medication to reduce the inflammation.  Then in October 1993 he had the surgery to remove the veins.  Overall, the Veteran felt that all three tours of duty had contributed to the worsening of the varicose veins.   

An examination was conducted by VA in June 2003.  At that time, varicose veins of the left lower extremity with sacculated varicosities in the left calf region were diagnosed.  In a separate June 2003 orthopedic examination, the examiner generally noted that varicose veins generally are from developmental weaknesses and that to give a more specific etiology would require speculation on his part.  Another examination was performed in August 2003 for the purpose of obtaining a medical opinion regarding whether the Veteran's varicose veins had increased in severity as a result of military service.  After review of the record and examination of the Veteran, the examiner stated that he could find no record of an increase in severity during the Veteran's first period of service, but there were indications of aggravation in 1979.  The examiner indicated that it was not clear whether this increase in severity was above and beyond the natural progress of the disease and to state so would be to resort to speculation.  The examiner indicated that there was no statement regarding an increase in severity of the vein condition until the Veteran was sent for venous stripping in 1993.

VA medical records from 2008 and 2009 show treatment of multiple disabilities not including varicose veins.  An April 2009 private record makes some reference to venous problems of the lower extremities, but does not contain a history or opinion as to onset.

On February 2011 VA examination, the examiner noted that she had reviewed the claims file, including the service treatment records.  The Veteran described current band like cramping pain in the left leg that presented following physical activity (mostly walking distances of more than 3/4 mile) and usually began once the legs would heat up.  He said the pain felt like wet leather straps tightening around the lower leg that got so bad the bones felt like they were breaking.  He reported that he experienced this type of pain at least 4 times per week and that it sometimes occurred at night, causing him to wake from sleep.  He denied any lower extremity swelling, dull or aching pain, feelings of heaviness in the legs, and reported no overt bleeding.  He denied lower extremity ulcers or tissue loss and indicated he had no history of peripheral vascular disease or claudication.  

The Veteran stated that he was unemployed and his varicose veins contributed to his inability to work.  He did endorse the ability to perform household chores without much difficulty.  He reported an inability to drive an automobile for more than 45 minutes at which time his wife assisted him.  He reported limited ambulation.  

The examiner noted that the VA medical records did not show any evidence of complaints of varicose veins from October 1999 to the present.  There had been no attempt to procure compression stockings on the Veteran's behalf.  A note from February 2002 did make mention of a tender vein in the calf without warmth or erythema but no intervention was addressed.  Also, an October 2009 note indicated that the Veteran's diabetes was doing better, which he attributed to walking 1 1/2 miles daily.  Additionally, the Veteran stated that the only follow-up for his varicosities was provided by his private physician who recommended leg elevation to minimize the pain.  He also endorsed the wearing of thigh high compression stockings (degree of compression unknown) for a short period of time in 1993 after undergoing the vein ligation.  The Veteran denied ever being treated with UNNA boots, denied ever receiving EVLA treatment, and denied ever undergoing prior lower extremity imaging procedures (venous insufficiency, venous reflux).  

Physical examination showed two small, isolated saccular varicosities measuring 2 to 2.5 cm found on the left posterior mid calf with no evidence of varicosities on the right lower extremity.  There was no evidence of erythema, telangiectasia, hyperpigmentation, stasis dermatitis, skin breakdown or ulcer formation.  There was no pain or tenderness elicited with palpation of the varicosities.  There was 1+ pitting edema involving the bilateral calves.  There were very strong 2+ distal pulses bilaterally.  

Venous insufficiency imaging showed normal compressibility of the deep venous system from the level of the inguinal crease through the popliteal fossa bilaterally.  In addition, no thrombus was identified in either the greater or lesser saphenous systems.  There was also normal venous anatomy identified in both lower extremities.  Superficial varicosities were seen posteromedially in the proximal calves bilaterally.  In the right lower extremity there was a small amount of reflux evident in the common femoral vein.  More obvious moderate reflux was evident in the popliteal vein and the mid distal calf greater sapphenous vein.  Otherwise, the deep system and greater and lesser saphenous venous systems were competent.  In the left lower extremity venous reflux was evident throughout the deep and superficial venous systems on the left.  Reflux was most pronounced throughout the lesser saphenous system and in the proximal greater saphenous vein.  

ABI testing produced a diagnostic impression of normal bilateral ABIs and normal bilateral toe brachial indices.  There was a normal response to exercise.  There was no evidence of a vascular cause of claudication.  The examiner found that the Veteran's varicose veins pre-existed his first period of service as shown by the claims file and reported by the Veteran himself.  She found that there was no information in the claims file, which supported evidence of a chronic increase in severity of the Veteran's pre-existing varicose veins during his first period of service.  The examiner also found that it was less likely than not that there was a chronic increase in severity during the second period of service.  While information did exist that pointed to aggravation of the varicosities during this period of service, including May 1979 notation of marked varicose veins and another May 1979 notation indicating that the Veteran was unfit for enlistment due to varicose veins being aggravated by strenuous physical activity, marching etc., the evidence was insufficient to support the assertion of a chronic increase in severity.  The examiner noted that there was no reference to a specific event or series of events that provided conclusive evidence of a chronic increase in severity (as opposed to simply a temporary exacerbation) as a result of the Veteran's active duty service during this time period.  

The examiner also found that there was no information in the claims file to support evidence of a chronic increase in severity of the varicose veins during the Veteran's third period of service.  In so doing, the examiner specifically considered the Veteran's service treatment records, including a June 1991 notation of overuse syndrome and August 1991 emergency room treatment for left leg pain, which noted his history of varicose veins.  It was indicated that there were flare-ups during service, but no permanent worsening in service.  Additionally, the examiner noted that no varicosities of the right leg were present.  

The examiner commented that at the time of the February 2011 examination, the Veteran's existing varicosities did not rise to a level beyond mild disease and were simply not congruent with his reported physical impairment or the associated clinical expectations.  Additionally, in the absence of any documented complaints or treatment strategies regarding the left lower extremity varicosities since 1999, the examiner could only find that the Veteran's current varicosities existed only as a natural progression of his condition.  

In an addendum to the examination report, the attending VA vascular surgeon indicated that she had interviewed and examined the Veteran and she agreed that the Veteran's varices predated his service and that his reported symptoms were quite pronounced in comparison to his examination, which demonstrated only limited varices.  

B.  Bilateral Knee Disability

Review of the record from the Veteran's first two periods of active duty show no complaint or manifestations of a knee disability.  After review of the medical records following the Veteran's second period of service, no knee pain is noted until several years after separation.  Nor is there any evidence or allegation of record tending to indicate that any current knee disability is related to either of these periods of service.  As such, service connection based upon the first or second periods of service is not warranted. 

On examination for entry into service in January 1991, the Veteran complained of having chronic knee pain and this was noted under the summary of defects and diagnoses.  His medical history report at that time showed that he reported having had swollen knee joints and intermittent swelling of the knees.  A decrease in range of motion of the knees was not reported.  Additionally, he was referred for an orthopedic consultation at the time of the entrance examination to see if it was necessary to put him on a profile.  The consultation produced a diagnosis of bilateral non-specific knee pain and the Veteran was put on a profile that apparently exempted him from PT testing.  

Private treatment records dated in 1989 and 1990 show that the Veteran had complaints of knee pain.  On those occasions, degenerative changes were demonstrated on MRI studies of the left knee conducted in February 1990, which were consistent with meniscal disability.  In October 1990, the Veteran had complaints of right knee pain when crepitus was noted.  An X-ray study reportedly showed minimal sclerosis of the medial tibia plateau, without spurring.  The impressions were moderately severe impingement syndrome and chondromalacia patella of the right knee.  

Service treatment records show that the veteran had complaints of knee pain in June 1991, after playing softball.  Overuse syndrome was diagnosed.  He was evaluated again several days later for continued complaints of pain.  It was noted that he had felt a sharp pain in his left knee while walking up and down stairs and that he had aggravated his left knee.  Later in June, the Veteran complained of bilateral knee pain for more than 10 years with recent exacerbation over the last six months.  He would experience increased pain with prolonged walking and bent knee positions.  The Veteran was instructed in a home exercise program and the provisional diagnosis was patellofemoral syndrome.  Subsequently, in August 1991, it was noted on an individual sick slip that the Veteran was having problems with both knees and the left leg.  Later in August, on examination for demobilization from service, bilateral patellofemoral syndrome and degenerative joint disease was diagnosed and it was noted that the Veteran experienced occasional swelling.  

An examination was conducted by VA in December 1992.  At that time, examination showed the knees to be stable to anterior and posterior drawer as well as to varus and valgus stress.  There was no effusion and no patellofemoral crepitus. The diagnosis was of bilateral knee pain, with X-ray studies showing no evidence of degenerative joint disease and with normal range of motion.  

Post active duty, an April 1992 individual sick slip shows that the Veteran was having problems with both knees and had pulled his hamstring.  

VA medical records indicate that the Veteran was experiencing knee pain in both January 1993 and December 1995.

Private medical records from 1993 show ongoing evaluation and treatment of knee pathology.  In February 1993, the Veteran complained of his knees buckling out, more prominently on the left than the right.  The diagnostic assessment was bilateral patellofemoral syndrome.  A May 1993 private orthopedic consultation showed that the Veteran continued to complain of left knee pain.  The diagnostic assessment was rule out internal derangement, left knee.  

A February 1994 Medical Evaluation Board examination report includes a finding that the Veteran was experiencing bilateral knee pain, chronic.  It was noted that the knee ache had been present for 8 to 10 years and had improved with the wearing of knee sleeves.  He had had a flare-up of bilateral knee ache during Desert Shield/Desert Storm and had noted that the ache and some swelling was particularly bad after prolonged walking, stair climbing, prolonged sitting and repeated knee bending.  Physical examination showed that knee range of motion was normal.  There was some mild subpatellar crepitus on flexion and extension.  The diagnosis was patellofemoral pain, both knees, chronic.  It was found that due to the Veteran's combination of disabilities, he did not meet the standards of retention.  

During a December 1998 VA examination, the Veteran reported knee pain for the past five years.  Neurological examination was negative.  

During the June 2000 Board hearing, the Veteran testified that he began having problems with his knees in the 1970s and was actually having problems with them during his second period of service in 1979.  He reported that during his third period of service in Desert Storm he had a lot of problems with his knees locking and was told by medical personnel that they were deteriorating.  The Veteran also indicated that he currently had problems with his knees locking up and he related this problem to all the running he had to do during Desert Storm.  He indicated that he felt like his knees were currently a little worse than they had been during Desert Storm as he had recently started using a cane sometimes to help with his ambulation.  The Veteran felt that the running during Desert Storm had made his knees much worse by the time he separated from service.   

In an August 2000 statement, the Veteran's private physician indicated that he believed that the Veteran had undergone an exacerbation of his bilateral knee disorder during the course of his military service.  

During a January 2001 VA examination, the examiner noted that the Veteran had had knee pains for approximately ten years with normal reflexes, strength and sensation.  

On examination by VA in August 2003, a VA examiner assessed the veteran as having patellofemoral syndrome with chondromalacia patellae by MRI and residuals, and stated that it was not possible to document any traumatic changes other than the Veteran's history that the knee pain had increased, without resorting to speculation.     

In an April 2009 letter, a private treating physician indicated that the Veteran had advanced post traumatic arthritis with changes in both knees.  

On April 2011 VA orthopedic examination, the examiner noted that he had reviewed the claims file, including the service treatment records.  The Veteran reported chronic bilateral knee pain over the past 20 years.  He denied any specific injury or trauma to the bilateral knees.  He stated that the pain was worse going up and down stairs and getting up from a deep chair.  He denied swelling or mechanical symptoms such as popping, clicking or catching.  He had been taking Naprosyn, 500 mg, with minimal relief.  He had also been using patellar tendonitis straps given to him by an outside physician and he stated that he experienced some relief with these.  He denied previous corticosteroid injections and he denied previous knee surgery.  

Physical examination showed that the Veteran's gait was slow and halting but non- antalgic.  He could heel/toe walk with encouragement and he could execute 1/3 of a squat and rise to standing.  Range of motion of the bilateral knees was from 0 to 130.  There was no clinically palpable plica, no valgus/varus instability at 0 and 30 degrees, minimal synovial hypertrophy, particularly along the lateral patellar facet, no tenderness to the patellar tendon medial/laterally, negative McMurray's testing and no joint line tenderness to palpation.  There was positive patellar grind, positive patellar inhibition bilaterally.  Sensation was intact to light touch in the sural, saphenous, tibial, superficial peroneal, and deep peroneal nerve distributions bilaterally.  X-rays produced a diagnostic impression of periarticular spurring bilaterally with relatively well-preserved joint space height and alignment.  The findings may have been indicative of patellar bursitis bilaterally.  The diagnostic assessment was no clinical evidence of meniscal tear, no evidence of ligamentous instability (MCL, LCL, ACL, and PCL), and no clinical evidence of patellar tendonitis or plica syndrome.  There was patellofemoral syndrome bilaterally and mild degenerative joint disease.  

The examiner commented that it was greater than not that the Veteran's degenerative pain was part of his underlying physiologic condition and was not initiated nor permanently aggravated during his time in service.  The examiner commented that the medical profile that was written in service was conducted to exempt the Veteran from completing episodic PT tests and that there was no evidence that his episodes of knee pain had subsequently required therapy or surgery.  

The examiner also commented that there was no military medical evidence during previous periods of service that prior to 1990 that patella-femoral-tibial/fibular conditions in either lower extremity were present.  Also in 1990 there was a note from Kaiser Permanente indicating degenerative joint disease in the knees but there were no imaging studies available to confirm the clinical report.  The first military medical evidence of evaluation for orthopedic lower extremity condition was from January 1991.  

III.  Law and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  That an injury incurred in service alone is not enough.  There must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).   

A preexisting injury or disease will be considered to be aggravated by active service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

Clear and unmistakable (obvious or manifest) evidence is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during wartime service.  This includes medical facts and principles that may be considered to determine whether the increase is due to the natural progress of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 U.S.C.A § 1153; 38 C.F.R. § 3.306(b).

In order to establish service connection for a claimed disorder, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain listed, chronic disabilities, including arthritis, are presumed to have been incurred in service if they become manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Analysis

A.  Varicose veins

As indicated above the Veteran's varicose veins were noted on entrance examination in May 1966.  Thus, they are clearly shown to have pre-existed his first period of military service.  Additionally, the weight of the evidence shows that they did not undergo a chronic increase in severity during any of his three periods of service.  In this regard, after conducting a detailed review of the claims file, the February 2011 VA examiner specifically found that there was no information in the claims file, which supported the occurrence of a chronic increase in severity of the pre-existing varicose veins during the Veteran's first and third periods of service.  She also found that it was less likely than not that there was a chronic increase in severity during the Veteran's second period of service.  The examiner specifically reviewed the service treatment records, noting the May 1979 finding that the Veteran had marked varicose veins in the left calf and reported pain after running, and the May 1979 medical evaluation finding the Veteran medically unfit for enlistment due to varicose veins aggravated by strenuous physical activity, marching etc.  She then specifically found that although this information pointed to aggravation of the varicosities during service, it was insufficient to support the assertion that there was a chronic increase in severity.  The examiner reasoned that there was no reference to a specific event or series of events that provided conclusive evidence of a chronic increase in severity due to active duty as opposed to a temporary exacerbation caused by the aforementioned strenuous physical activity.  The examiner also found that the Veteran's current varicosities amounted to only mild disease, which she could only conclude was a part of the natural progression of his disease.  This finding of only mild, current disease also tends to indicate that a chronic increase in severity did not occur during the Veteran's military service.  

The Board notes that the August 2000 private physician did generally find that the Veteran's varicose veins were exacerbated during the course of his military service.  However, the physician did not provide any rationale for this finding and there is no indication that he reviewed the Veteran's service treatment records to attempt to assess any specific progression of symptoms.  Also, the physician did not specify whether he believed that the exacerbation was of a temporary or permanent nature.  The Board also notes that the August 2003 VA examiner also found that there were indications of aggravation in 1979.  However, he also did not specify whether these indications amounted to a chronic increase or simply a temporary exacerbation.  Accordingly, given that the February 2011 VA examiner's opinion is by far the most thorough and given that she provided a specific rationale for finding that a chronic increase in severity of the varicose veins during service was less likely than not, the Board attaches significantly more probative weight to this opinion than to those of the earlier VA examiner and private physician.  The Board also notes that although the February 2011 opinion was provided by a physician's assistant, the attending VA vascular surgeon specifically noted that she had also interviewed and examined the Veteran and agreed with the physician's assistant's findings. 

The Board has also considered the essential allegation of the Veteran that his varicose veins have increased in severity, as a result of his military service, as evidenced by his report during the February 2011 examination if severe pain and cramping on exertion.  While the Veteran is certainly competent to report on the nature and degree of symptomatology he experiences, the February 2011 VA examiner specifically found that the level of the Veteran's disease was mild and noted that there was no evidence of any VA treatment of varicose veins from 1999 to the present.  Also, although the Veteran reported being followed by his private physician for varicose vein treatment, he reported that the only intervention recommended was that he elevate his leg to minimize his pain.  Additionally, the VA attending vascular surgeon specifically agreed with the physician's assistant that examination showed only limited varices, whereas the Veteran's reported symptoms were quite pronounced.  Thus, in sum, the Board finds that the Veteran's report of pronounced symptoms are not credible (i.e., are exaggerated) given the specific objective findings of only mild disease during the February 2011 VA examination.  Accordingly, the Board cannot attach any significant probative weight to his assertion by him that his varicose veins have undergone a permanent increase in severity since service.

In summary given the findings of the February 2011 VA examiner and concurring vascular surgeon, the weight of the evidence is against a finding that the Veteran's varicose veins permanently increased in severity during any of his three periods of service.  There were occasional flare-ups during some service activities, but the symptoms are shown to have largely resolved following the periods of active duty.  Consequently, aggravation of the Veteran's pre-existing left leg varicose veins has not been established.  The evidence also clearly shows that the Veteran does not have any varicose veins of the right leg.  The preponderance of the evidence is against this claim and it must be denied.


B.  Bilateral Knee Disability

As indicated above, the service treatment records do not show any complaints or manifestations of knee disability during the Veteran's first two periods of service or for many years thereafter.  The Veteran did appear to allege during the June 2000 Board hearing  that he began having problems with his knees in the 1970s and was actually having problems with them during his second period of service in 1979.  However, the Board does not find this allegation credible.  In this regard, the earlier evidence of record clearly shows a medical history, including the Veteran's own reported history, of knee pain dating back no earlier than 1984.   Additionally, there is no medical evidence even suggesting any relationship between the Veteran's current bilateral knee disability and either his first or second periods of service.  Accordingly, service connection for bilateral knee disability based on either of these service periods is not warranted.  

Chronic knee pain was noted during the Veteran's January 1991 entrance examination and previous treatment records from 1989 and 1990 specifically show that the Veteran was found to have degenerative changes consistent with meniscal disability in the left knee and moderately severe impingement syndrome and chondromalacia of the right knee.  Accordingly, the Veteran is shown to have had bilateral knee disability, which pre-existed his third period of service.   Thus, the remaining question is whether such disability was aggravated by this third period of service.  In this regard, the April 2011 VA examiner, after reviewing the claims file and examining the Veteran, specifically found that it was greater than not that the Veteran's degenerative pain was part of his underlying physiologic condition and was not initiated or permanently aggravated by his time in service, reasoning that the medical profile written in service was simply to exempt the Veteran from completing episodic PT tests and that there was no evidence that his episodes of knee pain in service had subsequently required therapy or surgery.  Thus, the examiner's opinion clearly tends to indicate that the Veteran's pre-existing knee disability did not undergo a chronic increase in severity during service.  

In contrast, the August 2000 private physician did specifically indicate that he believed that the Veteran had undergone an exacerbation of his bilateral knee disorder during the course of his military service.  However, the physician did not provide a rationale for this opinion and there is no indication that he reviewed the Veteran's claims file.  Consequently, given that the April 2011 VA examiner did review the claims file and specifically reviewed all the notations concerning knee and leg complaints during the third period of service, including those records which refer to aggravation, exacerbation etc., and specifically supported his opinion with a reasoned rationale, the Board finds that the April 2011 VA opinion is entitled to significantly more probative weight.   

The Board also notes that the August 2003 VA examiner found that it was not possible to document any traumatic changes other than the Veteran's reported history that knee pain had increased, without resorting to speculation.  This opinion is essentially indefinite in nature and is therefore minimally probative.  Additionally, while the Veteran is competent to assert that his knee symptomatology increased in severity during his third period of service, given the detailed findings of the April 2011 VA examiner and his specific focus in attempting to determine whether the knees underwent any chronic increase in severity, the Board finds that this opinion is also entitled to significantly more probative weight than this general assertion by the Veteran.  Accordingly, aggravation of the Veteran's pre-existing bilateral knee disability has also not been established.  The preponderance of the evidence is against this claim and it must be denied.  


ORDER

Service connection for varicose veins is denied.

 Service connection for bilateral knee disability is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


